UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: JANUARY 31, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period fromto Commission File Number 333-57946 INHIBITON THERAPEUTICS, INC. (Name of small business issuer in its charter) NEVADA 88-0448626 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 7315 EAST PEAKVIEW AVENUE, ENGLEWOOD, COLORADO 80111 (Address of principal executive offices)(Zip Code) Issuer's telephone number, including area code: (303) 796-8940 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: ¨YesxNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. ¨ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 Days: xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): ¨YesxNo The aggregate market value of the voting common equity held by non-affiliates of the issuer as of April 30, 2009 was $1,554,643, based on the last sale price of the issuers common stock ($0.13 per share)as reported by the OTC Bulletin Board. The Registrant had 22,825,993 shares of common stock outstanding as of April 30, Documents incorporated by reference: None INHIBITON THERAPEUTICS, INC. FORM 10-K THIS REPORT MAY CONTAIN CERTAIN “FORWARD-LOOKING” STATEMENTS AS SUCH TERM IS DEFINED
